Detailed Action
This action is responsive to the claim set filed on 02/02/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the case.  Independent claims are 1, 7 and 14. 

Priority
Application 17164872, filed 02/02/2021 is a continuation of PCT/CN2019/098060, filed 07/27/2019 claims foreign priority to 201810876398.3, filed 08/03/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/11/2021, 04/29/2021, 08/27/2021, 11/19/2021, 02/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 8 is objected to because it has the typographical error “8. The method according to claim 8, further comprising:”. The underlined portion should be corrected to “claim 7”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Seo et al. US 20170010687 A1, (hereinafter Seo).

As to independent claim 1, Seo teaches:
A touch control apparatus, comprising: 
a touchscreen (See Fig. 3), a processor (Fig. 1 Processor 120), a pen slot configured to place or retain a stylus (See Fig. 6 with [0042] pen slot where pen 110 is inserted in or detached from), and a sensor disposed in the pen slot (See Fig. 1 Pen sensing module 140 with [0049] module 140 may sense the pen 110 is detached from or inserted into the device 100), and configured to: 
generate a signal in response to detecting that the stylus has been picked up (See [0049] – “When the detachment/attachment of the electronic pen 110 is sensed, the pen sensing module 140 may provide information on the detachment/attachment and the degree of the detachment/attachment to the processor 120”); wherein: 
the processor is connected to receive the signal and is configured to control, based on the signal, the touchscreen to superimpose and display a writing interface on a current interface (See Fig. 8 with [0083] mentions when pen is completely detached, the screen 810 which is completely black indicating the OFF state is then transitioned to display “In addition, an indication, a message, a graphic, or an icon may be displayed to indicate that the memo function is activated. An area except for the display area may continuously maintain the black background. The term “black background” used herein means that corresponding elements are in the OFF-state in the case that the display 160 is the AMOLED-based device”. In other words, the OFF screen [i.e., current interface] has the black background, and it is being overlaid/superimposed with e.g. an indication, message, graphic, or icon, that indicates the current OFF screen is now associated with a memo function); 
the touchscreen is configured to display the writing interface on the current interface (See Fig. 8 with [0083], screen 820 and screen 830 are states when the writing interface is active on the OFF screen. Screen 820 is when the pen is first detached, and the screen 820 displays the indication “Tools” to indicate memo/writing interface is active on the OFF screen. Screen 830 is when the pen is currently drawing, the OFF screen’s black background is maintained, and the “Tools” indication is still displayed though hard to see.); and 
the touchscreen is further configured to: receive touch control of the stylus, and display, on the writing interface, a path generated by the touch control (See Fig. 8 display 830 with [0084] receive stroke input from pen 110). 

As to dependent claim 2, Seo teaches all the limitations of claim 1 as cited above.
Seo further teaches: wherein the writing interface has a background color (See Fig. 9 with [0089]-[0091], screen 910 shows a gray background color indicating the screen is OFF, screen 920 shows the pen is detached and the OFF screen displays an indication “Action menu” indicating that the memo function is activated, and screen 930 shows the screen is in a black background color when the pen 110 is performing writing input). 

As to dependent claim 3, Seo teaches all the limitations of claim 2 as cited above.
Seo further teaches: wherein the writing interface has the background color when the touch control apparatus is in a standby state (See Fig. 9 with [0089], the screen is OFF but the device processor is ON, hence the device is in a standby state. When the pen is inputted into the OFF screen, the screen background becomes black background color as shown in screen 930 to indicate the device is receiving the pen input. Screen 940 is when the screen is OFF again, 950 is when user turns on the display.). 

As to dependent claim 6, Seo teaches all the limitations of claim 2 as cited above.
Seo further teaches: wherein a magnet or a fastener is disposed in the pen slot, and the stylus is fastened to or retained within the pen slot by using the magnet or the fastener (See [0049] magnetic method). 

As to independent claim 7, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 8, Seo teaches all the limitations of claim 7 as cited above.
Seo further teaches: detecting, by the touch control apparatus by using a sensor disposed in a pen holder of the touch control apparatus, that a stylus placed in the pen holder has been removed from the pen holder (See [0049] magnetic method), wherein the detected removal of the stylus triggers the touch control apparatus to superimpose the writing interface on the current interface (See Fig. 8 with [0083] sense the complete detachment of the pen and then activate the memo function which involves displaying an indication, message, graphic, or icon on the OFF screen). 

As to dependent claim 9, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 6 as cited above.

As to independent claim 14, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 6 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 20170010687 A1, (hereinafter Seo) in view of Graham et al. US 20180088794 A1, (hereinafter Graham).

As to dependent claim 4, Seo teaches all the limitations of claim 2 as cited above.
Seo does not teach: wherein the writing interface has the transparent color when the touchscreen displays at least one of an interface corresponding to presentation data, an operation interface of an application program, and a system desktop. 
Graham teaches: wherein the writing interface has the transparent color when the touchscreen displays at least one of an interface corresponding to presentation data, an operation interface of an application program (See Fig. 7B with [0212] the screen is displaying a web browser application [i.e., an operation interface of an application program]. Then see Fig. 7C with [0212] where the user uses the pen input to create an annotation layer 712 to perform annotations in; the annotation initially is not of transparent color. Then see Fig. 7I with [0216] which mentions an opacity slider 749 that can be used to make the annotation layer 712 become a transparent color. See Fig. 7L with [0219] where the user has made the annotation layer 712 transparent, revealing the web browser interface underneath.), and a system desktop. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo who only teaches annotation layer for the screen in the OFF state to include annotation layer for the screen in the ON state that displays a web browser interface underneath the annotation layer, wherein the annotation layer can become transparent as taught by Graham. Motivation to do so would be for “…more efficient methods and interfaces for adding annotations to user interfaces using a unified annotation layer, thereby increasing the effectiveness, efficiency, and user satisfaction with such devices. Such methods and interfaces may complement or replace conventional methods for adding annotations to user interfaces.” (See Graham [0010]).

As to dependent claim 5, Seo as modified teaches all the limitations of claim 4 as cited above.
Seo does not teach: wherein the touchscreen is further configured to display a control button (See Figs. 7I-7J with [0216] user uses finger to touch the screen at location 744 to initiate the display of control buttons such as camera button 746), and the processor is further configured to detect a position at which the stylus starts to touch the writing interface (See [0217] the system is able to distinguish a finger press from stylus inputs. Finger presses are for initiate the display of annotation controls e.g. camera icon 746, and stylus inputs are for annotations [i.e., detect a position at which stylus starts to touch the writing interface]); and 
when the detected position is in a sensing area of the control button, the touchscreen is further configured to display an interface for performing an operation corresponding to the control button (This is seen to be an optional limitation under Markush grouping), or 
when the detected position is in an area other than the sensing area of the control button, the touchscreen is further configured to display a writing path generated by the touch control (See [0217] stylus inputs are seen to be annotations i.e. writing paths). 

As to dependent claim 11, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 5 as cited above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. METHOD, APPARATUS, AND COMPUTER-READABLE MEDIUM FOR TRANSMISSION OF FILES OVER A WEB SOCKET CONNECTION IN A NETWORKED COLLABORATION WORKSPACE , US 20190068687 A1 – Masi teaches in Fig. 12A a stylus pointing at a folder icon to activate its function. Relevant to dependent claim 5.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171


/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171